UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7481



KENNETH BRIAN JOYNER,

                                                  Plaintiff - Appellant,

           versus


J. C. COMBS, Major; MAJOR FLEMING; A. DAVID ROBINSON,
Warden; ADAM HARVEY, Assistant Warden; M.
HENSLEY, ICA-TPS; W. R. HENSLEY, IHO; LARRY
HUFFMAN,     Regional    Director;     C.   STANLEY,
Sergeant; CAPTAIN JANEWAY; SERGEANT GREER;
SERGEANT PETERS,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-cv-00377-jct)


Submitted:    January 17, 2008               Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Brian Joyner, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Brian Joyner appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Joyner v.

Combs,   No.   7:06-cv-00377-jct   (W.D.   Va.   Sept.   13,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -